THREADGILL, Judge.
Following a jury trial, Kenneth McKenna was convicted of and sentenced for four counts of capital sexual battery and one count of simple battery. We affirm these convictions and sentences. The written judgment and sentence for count two, however, erroneously shows a conviction and sentence for capital sexual battery instead of simple battery. The written judgments and sentences also reflect the wrong statute numbers. We, therefore, remand for correction of the clerical errors. McKen-na’s presence is not required for these corrections.
SCHOONOVER, C.J., and RYDER, J., concur.